        Case 2:18-cr-00307-APG-NJK Document 35 Filed 07/13/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org
 7   Attorney for Jason Hines
 8
 9                        UNITED STATES DISTRICT COURT

10                               DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                     Case No. 2:18-cr-00307-APG-NJK
12
                  Plaintiff,                        STIPULATION TO CONTINUE
13                                                    SENTENCING HEARING
           v.
14                                                        (Fourth Request)
     JASON HINES,
15
                  Defendant.
16
17         IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Robert Knief, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares,
20   Federal Public Defender, and Margaret W. Lambrose, Assistant Federal Public
21   Defender, counsel for Jason Hines, that the Sentencing Hearing currently
22   scheduled on July 21, 2020, be vacated and continued to a date and time convenient
23   to the Court, but no sooner than forty-five (45) days.
24         This Stipulation is entered into for the following reasons:
25         1.     In light of the current COVID-19 pandemic, the State of Nevada’s
26   resulting emergency declarations, widespread calls to take more aggressive social
        Case 2:18-cr-00307-APG-NJK Document 35 Filed 07/13/20 Page 2 of 3




 1   distancing measures, and this Court’s stated goal to “striv[e] to eliminate in-person
 2   court appearances,” [1] the parties request this Court continue the sentencing
 3   hearing to a later date.
 4         2.       The defendant is not in custody and agrees with the need for the
 5   continuance.
 6         3.       The parties agree to the continuance.
 7         4.       This is the fourth request for a continuance of the sentencing hearing.
 8
 9         DATED this 13th day of July, 2020.
10
11    RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
      Federal Public Defender                    United States Attorney
12
13
14    By /s/ Margaret W. Lambrose                By /s/ Robert Knief
      MARGARET W. LAMBROSE                       ROBERT KNIEF
15    Assistant Federal Public Defender          Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25         [1]
               See District of Nevada Temporary General Order 2020-04, available at
     https://www.nvd.uscourts.gov/wpcontent/uploads/2020/03/Temporary-General-Order-2020-
26   04-re-Covid19.pdf.
                                                  2
        Case 2:18-cr-00307-APG-NJK Document 35 Filed 07/13/20 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                   Case No. 2:18-cr-00307-APG-NJK
 4
                 Plaintiff,                      ORDER
 5
           v.
 6
     JASON HINES,
 7
                 Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the sentencing hearing currently
11   scheduled for Tuesday, July 21, 2020 at 10:30 a.m., be vacated and continued to
12   September 15, 2020 at the hour of 9:30 a.m. in Courtroom 6C.
13         DATED this 13th day of July, 2020.
14
15
16                                        UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
                                             3
